             Case 1:20-cv-03208-JMF Document 68 Filed 06/15/21 Page 1 of 1

l<APLAN HECl(ER & FINI( LLP                                  350 FIFTH AVENUE      I SUITE
                                                             NEW YORK, NEW YORK 10118
                                                                                             7110



                                                             TEL (212) 763-0883    I   FAX (212) 564-0883

                                                             WWW. KAPLANHECKE R.COM




                                                             DIRECT DIAL    212.763.0884
                                                             DIRECT EMAIL rkaplan@kaplanhecker.com



                                                                           June 15, 2021
   VIA ECF

   The Honorable Jesse M. Furman
   United States District Court
   Southern District of New York
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, NY 10007

                           Re:   In re Columbia University Tuition Refund Action,
                                 Lead Case No. 1:20-cv-03208 (JMF) (S.D.N.Y.)

   Dear Judge Furman:

          We write on behalf of both parties in the above-captioned action to provide a status report
   concerning the progress of settlement discussions pursuant to the Court’s April 30, 2021 order.
   See ECF 67.

           Since the parties last reported to the Court, Columbia has further refined the complex
   calculations necessary to arrive at a settlement amount, and the parties continue to discuss the
   potential terms of a settlement of this action. While the parties require more time to finalize an
   agreement, the parties fully expect to reach a settlement. Accordingly, the parties propose
   providing a status report to the Court concerning the progress of their settlement discussions on or
   before July 30, 2021.

                                                        Respectfully submitted,



                                                        Roberta A. Kaplan

   cc: Counsel of Record
